Case 6:20-cv-00497-MJJ-CBW Document 4 Filed 04/23/20 Page 1 of 4 PageID #: 61




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


BRIGITH DAYANA GOMEZ                        CASE NO. 6:20-CV-00497 SEC P
BARCO

VERSUS                                      JUDGE MICHAEL J. JUNEAU

DIANE WITTE, ET AL                          MAGISTRATE JUDGE WHITEHURST


                            MEMORANDUM ORDER

      Before the Court is a petition for writ of habeas corpus (28 U.S.C. § 2241)

filed by pro se Petitioner Brigith Dayana Gomez Barco. Petitioner is an immigration

detainee in the custody of the Department of Homeland Security / U.S. Immigration

and Customs Enforcement (“DHS/ICE”). She is detained at the South Louisiana

Correctional Center, in Basile, Louisiana. Petitioner alleges that her continued

detention is unconstitutional under Zadvydas v. Davis, 533 U.S. 678, 701 (2001)

[rec. doc. 1, p. 22] and requests immediate release from detention with reasonable

conditions of supervision [id. at p. 43].

      This matter has been referred to the undersigned for review, report, and

recommendation in accordance with the provisions of 28 U.S.C. § 636 and the

standing orders of the Court.
Case 6:20-cv-00497-MJJ-CBW Document 4 Filed 04/23/20 Page 2 of 4 PageID #: 62




                                  Factual Background

         Petitioner is a native and citizen of Venezuela, who was admitted to the United

States on or about February 16, 2017, as a non-immigrant visitor with authorization

to remain in the United States for a temporary period not to exceed August 15, 2017.

Rec. Doc. 1, p. 14. After being convicted in United States District Court for the

Southern District of Florida on several felony charges [id. at p. 17], and serving

approximately 20 months in federal prison, she was taken into ICE custody on July

19, 2019, and ordered removed by an immigration judge on August 9, 2019. Id. at

p. 13.

         Petitioner alleges that she has remained in ICE custody beyond the

presumptively reasonable 6-month post-removal order period set forth in Zadvydas

v. Davis, 533 U.S. 678, 701 (2001), and seeks immediate release.

         In order to determine what action should be taken with respect to this petition,

         THE CLERK IS DIRECTED to serve a summons, a copy of the petition,

and a copy of this Order, by certified mail, on the United States through the United

States Attorney for the Western District of Louisiana, the United States Attorney

General, U.S. Immigration and Customs Enforcement (DHS/ICE), the Director of

ICE, and the warden of the South Louisiana Correctional Center.

         IT IS ORDERED that Respondents file an answer to the petition within sixty

(60) days following the date of service. In the answer, Respondents shall provide the

                                             2
Case 6:20-cv-00497-MJJ-CBW Document 4 Filed 04/23/20 Page 3 of 4 PageID #: 63




Court with summary judgment evidence indicating whether there is a significant

likelihood of removal in the reasonably foreseeable future or whether

Petitioner’s detention is otherwise lawful. This evidence shall include information

regarding the length of time that he has been in post-removal-order custody, the date

on which her removal order became final, any administrative decisions relating to

Petitioner’s request for bond, and all documents relevant to the efforts made by the

immigration officials to obtain travel documents for Petitioner.

       Respondents shall also file a memorandum of law briefing the issues raised in

the answer and citing applicable statutory and case law. The memorandum should

also address whether there is a significant likelihood of removing Petitioner from the

United States in the reasonably foreseeable future.

       IT IS FURTHER ORDERED that Petitioner will be given thirty (30) days

following the filing of Respondents’ answer to produce contradictory summary

judgment evidence1 on the issue of the lawfulness of her detention.

       All documentary exhibits MUST BE APPROPRIATELY BOUND AND

THE PAGES MUST BE NUMBERED. An index describing each item attached

to the response and showing each item’s page number shall also be attached.


1
 Summary judgment evidence consists of affidavits or unsworn declarations made in accordance
with 28 U.S.C. § 1746, deposition testimony, answers to interrogatories, admissions, and sworn or
certified copies of all papers referred to. All affidavits or unsworn declarations must comply with
Rule 56(e). They shall be made on personal knowledge and set forth such facts as would be
admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the
matters stated therein.
                                                 3
Case 6:20-cv-00497-MJJ-CBW Document 4 Filed 04/23/20 Page 4 of 4 PageID #: 64




      FINALLY, IT IS ORDERED that, as a condition to their acceptance by the

Clerk, all future filings by Petitioner and Respondents shall include a certificate

stating that a copy thereof has been mailed to all other parties.

      After the record is complete and all delays have run, the Court will

determine if genuine issues of material fact exist, which preclude summary

judgment and necessitate an evidentiary hearing. If no hearing is necessary, a

Report and Recommendation will be issued without further notice.

      THUS DONE in Chambers on this 23rd day of April, 2020.




                                           4
